United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  April 23, 2003

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 02-51033
                        Conference Calendar




UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

ANTHONY OTIS STRAIT, also known as Anthony Straight,
also known as Anthony Strait, also known as Anthony
Thomas, also known as “Baby T,”

                                         Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                    USDC No. SA-00-CR-429-ALL
                       --------------------

Before DAVIS, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

     Anthony Otis Strait appeals his guilty-plea convictions of

possession of five grams or more of cocaine base with intent to

distribute and possession of a firearm by a convicted felon, in

violation of 21 U.S.C. § 841(a) and (b) and 18 U.S.C. § 922(g).

The district court imposed concurrent 100-month prison terms and

supervised-release terms of five and three years, respectively.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 02-51033
                               -2-

     For the first time on appeal, Strait contends that 21 U.S.C.

§ 841(b) is facially unconstitutional in light of Apprendi v. New

Jersey, 530 U.S. 466 (2000).    He acknowledges that his argument

is foreclosed by this court’s decision in United States

v. Slaughter, 238 F.3d 580, 582 (5th Cir. 2000), but raises the

issue only to preserve it for review in the Supreme Court.       He is

correct that Slaughter precludes his argument.     See United States

v. Short, 181 F.3d 620, 624 (5th Cir. 1999) (panel of this court

is bound by prior precedent).

     Also for the first time on appeal, Strait contends that the

felon-in-possession-of-a-firearm statute, 18 U.S.C. § 922(g),

is unconstitutional under the Commerce Clause because it

criminalizes the possession of firearms that do not substantially

affect interstate commerce.    Strait concedes that this argument,

too, is foreclosed by circuit precedent.     See United States

v. Daugherty, 264 F.3d 513, 518 & n.12 (5th Cir. 2001),

cert. denied, 534 U.S. 1150 (2002).     He raises the issue to

preserve it for Supreme Court review.

     The Government has moved for a summary affirmance in lieu of

filing an appellee’s brief.    In its motion, the Government asks

that an appellee’s brief not be required.    The motion is GRANTED.

     The judgment of the district court is AFFIRMED.

     AFFIRMED; MOTION GRANTED.